DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species (a5) fig. 7A and species (c2) fig. 17B, claims 1-5, 9, 10, 13 and 14 in the reply filed on 11/8/21 is acknowledged.
Claims 6-8, 11, 12 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the first end of the external connecting terminal” is indefinite because in claim 1, lines 2-3, the first end is the end that is connected to the semiconductor chip.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada et al., US Publication No. 2010/0027228 A1 (from the IDS).

Tsukada anticipates:
1. A semiconductor device, comprising (see figs. 2-4; also see figs. 35-39): 
	a semiconductor module, including a semiconductor chip (21, 22) and an external connecting terminal (511/512/513) which has a first end (512) electrically connected to the semiconductor chip and a second end extending from the semiconductor chip; and 
	a conducting board (11) configured to have a terminal hole (101a) penetrating therethrough, an inlet and an outlet of the terminal hole being respectively on two opposite surfaces of the conducting board, the conducting board (11) being electrically connected to the external connecting terminal (511/512/513), of which the second end (511/513)  fits into the 
	at least one of the terminal hole and the second end of the external connecting terminal has a lock part (e.g. 513 is functions as a lock at para. [0087]), and 
	the second end  (511/513) of the external connecting terminal (511/512/513), inserted into the terminal hole (101a), is locked by the lock part and thereby remains in the terminal hole.  See Tsukada at para. [0001] – [0172], figs. 1-43.

2. The semiconductor device according to claim 1, wherein:
	the semiconductor module further includes a sealing unit (10a) that seals the semiconductor chip (21, 22) and the first end (512) of the external connecting terminal (511/512/513) therein, 
	the second end (511/513) of the external connecting terminal extends from the sealing unit, and the conducting board (11) is set on the second end (511/513) outside the sealing unit (10a), fig. 2.

3. The semiconductor device according to claim 1, wherein: 
	the semiconductor module further includes a sealing unit (10a) that seals the semiconductor chip (21, 22), the external connecting terminal (e.g. seals portion 512 of 511/512/513), and the conducting board (e.g. seals bottom portion of 11) therein, fig. 2.

9. The semiconductor device according to claim 1, wherein: 
	the lock part (513) includes a stepped portion located on at least one of an inner periphery of the terminal hole and a side periphery of the first end (512) of the external connecting terminal (e.g. Lock part 513 is a quadrilateral so the four corners form a stepped portion relative to 512, 511.), figs. 2-4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 4, 5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada, as applied to claim 1 above, in view of Terashima, US Publication No. 2018/0338376 A1 (from the IDS).

	Regarding claim 4:
Tsukada teaches all the limitations of claim 1 above, and further teaches:

4. The semiconductor device according to claim 3, wherein: 
	the external connecting terminal (511/512/513), the conducting board (11) and the terminal hole (101a) are respectively a first external connecting terminal, a first conducting board and a first terminal hole of the semiconductor device; 
	the semiconductor module further includes a second external connecting terminal (e.g. There are a plurality of external connecting terminals 511/512/513 in fig. 2) which has 
	a first end (512) electrically connected to the semiconductor chip (21, 22) inside the sealing unit (10a), and 
	a second end (511/513) extending from the sealing unit (10a), the second external connecting terminal having a tip face (511; also see different shapes of tip faces in figs. 35-39) at the second end thereof,  para. [0084] – [0089].

	Tsukada does not expressly teach the semiconductor device further includes a second conducting board which is located between the first conducting board and the semiconductor module.

	In an analogous art, Terashima, in fig. 12, teaches a semiconductor module has a first conducting board (110-1) and a second conducting board (110-2).
	Terashima teaches:
	(see fig. 12, also see figs. 6-7) the semiconductor device further includes a second conducting board (110-2) which 
	is located between the first conducting board (110-1) and the semiconductor module (e.g. 100 inside housing 12, para. [0044]), 
	has an aperture (e.g. plurality of openings in 110-2) allowing a first external connecting terminal (e.g. plurality of 26-1 to 26-3) to pass therethrough, and has a terminal hole , that is a second terminal hole (e.g. plurality of openings in 110-2) of the semiconductor device, penetrating therethrough, an inlet and an outlet of the second terminal hole being respectively on two opposite surfaces of the second conducting board (110-2), and 
	is electrically connected to the second external connecting terminal (e.g. plurality of 26-1 to 26-3), of which the second end fits into the second terminal hole (e.g. plurality of openings in 110-2) from the inlet toward the outlet thereof, and is fixed therein by solder (e.g. 118 in fig. 6), and 
	the first conducting board (110-1) has another aperture (e.g. plurality of openings in 110-1) formed therein at a position opposing the tip face of the second external connecting terminal e.g. plurality of 26-1 to 26-3).  See Terashima at para. [0108] – [0111], also see para. [0081] – [0091], 

Regarding claim 5:
	Tsukada further teaches:
5. The semiconductor device according to claim 4, wherein: 
	the lock part (513) is a first lock part, fig. 2.

	Terashima further teaches:
5. The semiconductor device according to claim 4, wherein (see fig. 12 also see figs. 6-7): 
	at least one of the second terminal hole and the second end of the second external connecting terminal (26-2 to 26-3) has a second lock part (22-2, 29) located thereon, 
	the second end of the second external connecting terminal (26-2 to 26-3), inserted into the second terminal hole (e.g. opening sin 110-2), is locked by the second lock part (22-2, 29) and thereby remains in the second terminal hole, and 
	the second lock part includes at least one of a stepped portion (e.g. step formed at corner of 22-2), a taper, or a projection (29).  See Terashima at para. [0108] – [0111], also see para. [0081] – [0091], 
	
	Regarding claim 10:
	Tsukada further teaches:
10. The semiconductor device according to claim 9, wherein: 
	the external connecting terminal (511/512/513) has, at the second end (511/513) thereof, a tip face (511; also see different shapes of tip faces in figs. 35-39) that has a center and a peripheral edge, and 
	the stepped portion (513) …[is] located at the peripheral edge..of the tip face (511) of the external connecting terminal, fig. 2-4.



	Terashima teaches (see figs. 6-7) a projection (22-a) located at the center of a tip (22-b) face of the external connecting terminal (25).

	Terashima also teaches (see fig. 12) a projection (29) located at the center of a tip (21) face of the external connecting terminal (22-3).

	Terashima further teaches:
13. The semiconductor device according to claim 10, (see figs. 6-7) wherein the projection (22-a) is integrally formed on the tip face (22-b) of the external connecting terminal (22-23).  

13. The semiconductor device according to claim 10, (see fig. 12) wherein the projection (29) is integrally formed on the tip face (21) of the external connecting terminal (22-23).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tsukada with the teachings of Terashima because (i) providing more than control board enables integrating circuit boards to perform different functions in the semiconductor package; (ii) providing a projection on the tip face had the advantage that “…the height position at which the control board 110 and the step 22 contact can be adjusted by adjusting the size of the opening 112. That is, the clearance 13 between the control board 110 and the housing 10 can be adjusted by adjusting the size of the opening 112” (e.g. para. [0075])  and “As shown in FIG. 6, by changing the X-axis direction lengths of the openings 112 of the control board 110, the height position of the control board 110 can be changed without changing the control pins 20 themselves provided to the power para. [0084]); and (iii)  A change in shape is considered within the skill level of one of ordinary skill in the art.  See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada, as applied to claim 1 above, in view of Nagasaka, JP Publication No. JP 2005-353774 A (from the IDS, with English machine translation provided in the IDS) and Tsuchida et al., JP Publication No. JP 2010-212311 A (from the IDS, with English machine translation provided in the IDS)

Regarding claim 14:
Tsukada teaches all the limitations of claim 1 above, but does not expressly teach “a second stepped portion located in the terminal hole, between the inlet and the outlet thereof… the tip face of the external connecting terminal is located between the second stepped portion and the outlet of the terminal hole.”

In an analogous art, Nagasaka teaches:
14. The semiconductor device according to claim 9, wherein (see fig. 13): 
	the external connecting terminal (4) has, at the second end thereof, a tip face (top end) that has a center and a peripheral edge, and 
	the stepped portion (4 at the interface with element 2 forms two corners) includes a first stepped portion located on the peripheral edge of the tip face (top end), and a second stepped portion (4d) located in the terminal hole (e.g. hole in 15), between the inlet and the outlet thereof, and 
para. [0041] – [0042].

	Nagasaka’s tip face is located above the outlet of the terminal hole.
One of ordinary skill in the art forming Nagasaka’s tip face below the outlet of the terminal hole would form “the tip face of the external connecting terminal is located between the second stepped portion and the outlet of the terminal hole”, as recited in the claim.

	In an analogous art, Tsuchida, in fig. 11, teaches the tip face of an external terminal (603) can be located above (e.g. see six terminal 603 at right of drawing; configuration similar to Nagasaka) or below (e.g. see third and fourth terminals 603 in middle of drawing; configuration as required in the claim) the outlet of the terminal hole (701) of a control board (105).  See Tsuchida at English machine translation para. [0047] – [0048].

One of ordinary skill in the art modifying Nagasaka with Tsuchida to form the tip face below the outlet of the terminal hole would form “the tip face of the external connecting terminal is located between the second stepped portion and the outlet of the terminal hole”, as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tsukada with the teachings of Nagasaka because when a step portion is provided inside the through-hole, “As a result, the contact area of the step portion with the press-fit terminal can be increased, so that reliability of para. [0042].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tsukada with the teachings of Tsuchida because varying the height of the external terminal enables “relaxing the accuracy in the process and facilitating the inserting of the terminals into the through holes of the control board”.  See Tsuchida at para. [0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Michele Fan/
Primary Examiner, Art Unit 2894
1 February 2022